NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports First Quarter 2011 Results ~Adjusted EBITDA rose 103% over first quarter 2010 to $37.6 million~ ~ Distributable Cash Flow of $28.3 million rose 88% over first quarter 2010 ~ HOUSTON—May 10, 2011Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the quarter ended March 31, 2011. Mr. Scott W. Smith, President and CEO, commented: “This quarter’s results include the contribution from our ownership of the general partner and an approximate 46% interest in the limited partnership interests in Encore Energy Partners, LP (NYSE: ENP)(“Encore”). From an operational standpoint, we have added a significant number of new employees to assist in the integration of the Encore assets and believe they have done an excellent job.Quality oil and natural gas properties appear to be coming to market and we are actively evaluating acquisition opportunities with the goal of continuing our track record of reserve growth and distribution increases in 2011.” Richard A. Robert, Executive Vice-President and CFO, added: “We have made significant progress integrating the Encore assets and feel confident that the expected benefits of the Encore acquisition are coming to fruition.As such, we are pleased to pass on the economic benefits of the acquisition to our unitholders in a measured approach by raising our distribution for the second consecutive quarter.” First Quarter 2011 Highlights: · We increased our quarterly distribution for the second consecutive quarter. The $0.57 per unit distribution declared for the first quarter of 2011 represents a 9% increase over the first quarter of 2010 and a 2% increase over fourth quarter 2010. · Adjusted EBITDA attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 103% to $37.6 million from $18.5 million in the first quarter of 2010 and rose 83% from the $20.6 million recorded in the fourth quarter of 2010. · Distributable Cash Flow attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 88% to $28.3 million from the $15.1 million generated in the first quarter of 2010 and grew 68% sequentially over the $16.9 million generated in the fourth quarter of 2010. · We reported net loss attributable to Vanguard unitholders for the quarter of $30.4 million or $(1.01) per basic unit compared to a reported net income of $21.7 million or $1.15 per basic unit in the first quarter of 2010; however, both quarters included special items.The recent quarter included $71.5 million of non-cash unrealized net losses in our commodity and interest rate derivatives contracts and a $0.2 million non-cash compensation charge for the unrealized fair value of phantom units granted to management.The 2010 first quarter results included a $10.6 million unrealized net gain in our commodity and interest rate derivatives contracts and a $0.03 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of the specific non-cash items mentioned above and the administrative service fee eliminated in consolidation of $0.7 million, Adjusted Net Income attributable to Vanguard unitholders (a non-GAAP financial measure defined below) was $16.5 million in the first quarter of 2011 or $0.55 per basic unit, as compared to $11.2 million or $0.59 per basic unit, in the first quarter of 2010. · Reported average production of 13,273 BOE per day, up 205% over 4,345 BOE per day produced in the first quarter of 2010 and up 172% over fourth quarter 2010 average volumes of 4,884 BOE per day.On a BOE basis, crude oil, natural gas liquids (“NGLs”) and natural gas accounted for 57%, 8%, and 35% of our production, respectively.The 205% increase in total production on a BOE basis is primarily due to our acquisition of Encore effective December 31, 2010. Due to the application of generally accepted accounting principles, please note that all production and reserve information reported at Vanguard reflect both Vanguard and Encore’s production and reserves on a consolidated basis which includes the approximate 53.4% ownership interest in Encore that Vanguard does not own. During the quarter we sold 2,526 MMcf of natural gas, 685,047 Bbls of oil, and 88,361 Bbls of NGLs, compared to the 1,209 MMcf of natural gas, 132,411 Bbls of oil and 57,077 Bbls of natural gas liquids produced in the first quarter of 2010.Including the positive impact of our hedges in the first quarter of this year, we realized a net price of $7.30 per Mcf on natural gas sales, $77.86 per Bbl on crude oil sales, and $55.85 per barrel on NGL sales, for an average sales price of $64.22 per BOE (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). Recent Event On March 24, 2011, Vanguard announced that it submitted a proposal to the chairman of the Conflicts Committee of the board of directors of the general partner of Encore to purchase all of ENP’s outstanding publicly-held units through a unit-for-unit exchange. Subject to negotiation and execution of a definitive agreement, Vanguard would offer 0.72 Vanguard common unit for each outstanding publicly-held ENP common unit as part of a transaction that would be structured as a merger of ENP with a wholly-owned subsidiary of Vanguard. The Conflicts Committee of the general partner of Encore has retained Bracewell & Giuliani as legal advisors and Jefferies & Company as financial advisors to assist in the evaluation of the proposal from VNR.The proposal is subject to customary terms and conditions, including applicable board and special committee approvals and the negotiation of definitive agreements.The Conflicts Committee of the general partner of Encore and its advisors are currently considering the proposal and expect to respond to the VNR Conflicts Committee in due course. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of natural gas and oil price volatility on our cash flow from operations. We have mitigated some of the volatility through 2012 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At March 31, 2011, the fair value of commodity derivative contracts was a liability of approximately $90.5 million, of which $16.0 million settles during the next twelve months. Currently, we use fixed-price swaps, swaptions, puts and NYMEX collars to hedge natural gas and oil prices. The following table summarizes new commodity derivative contracts that were put in place during the three months ended March31, 2011: April 1,- December 31, 2011 Year Year Year Gas Positions: Fixed Price Swaps: VNR Notional Volume (MMBtu) — — — Fixed Price ($/MMBtu) $
